ORDER PER CURIAM Demetrius Hulsey (“Movant”) appeals from the motion court’s judgment denying his Rule 29.15 motion for post-conviction relief, without an evidentiary hearing. Movant was convicted, following a jury trial, of two counts of robbery in the first degree. Movant was sentenced as a prior offender to 20 years’ imprisonment for each count, which were ordered to be served concurrently. This court affirmed Movant’s convictions and sentences in State v. Hulsey, 424 S.W.3d 464 (Mo. App. E.D. 2014). We affirm the motion court’s judgment. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).